Citation Nr: 1705124	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1979 to May 1981 and from April 1984 to October 1985.  He also served in the U.S. Army Reserve, to include on a period of active duty for training from May to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO, in pertinent part, denied a compensable rating for left ear hearing loss.

In December 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

After remanding the matter to the agency of original jurisdiction (AOJ) for additional development in July 2013, June 2014, and September 2014, the Board denied the Veteran's claim for a compensable rating for left ear hearing loss, to include on an extraschedular basis, by a decision entered in June 2015.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In March 2016, the parties to the appeal before the Court (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for Partial Remand of the Board's decision (Motion).  The parties agreed that the Board's decision should be vacated and remanded to the extent that it denied a compensable rating for left ear hearing loss on an extraschedular basis.  The Court granted the Motion later that same month, thereby vacating that portion of the Board's decision and remanding the matter for readjudication.

The Board notes that, although other issues have been developed for appeal, pursuant to the terms of a VA Form 21-22a (Appointment of Individual as Claimant's Representative) executed by the Veteran in March 2016, the representation of the Veteran's private attorney is limited to the sole issue of entitlement to a compensable rating for left ear hearing loss on an extraschedular basis.  Accordingly, this disposition is limited to that issue. The other issues on appeal will be addressed separately.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

For the reasons set forth below, this matter is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The parties to the appeal before the Court agreed that the Board provided an inadequate statement of reasons and bases for its determination that referral of the Veteran's claim for a compensable rating for left ear hearing loss for extraschedular consideration was not warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  Specifically, the parties agreed that the Board failed to explain how the schedular criteria for rating hearing loss-which call for measuring word recognition in the controlled environment of a sound booth-capture the nature and severity of the Veteran's speech recognition problems, which occur in the presence of background noise.

The parties also agreed that the Board, in determining that there was no evidence that the Veteran's left ear hearing loss adversely impacted or compromised his employment, failed to discuss an undated VA vocational rehabilitation (Chapter 31) record that described the Veteran's ear condition as his "most significant source of impairment" and found, based on his work and educational history, that he had "an Employment Handicap."

In his brief on appeal, the Veteran's attorney asserts that the case must be remanded for a new VA examination and opinion; specifically, to determine "how much additional hearing loss is suffered during a noisy background in order to fairly adjudicate whether [the Veteran] is entitled to a higher disability rating on a schedular or extra-schedular basis."

The Board disagrees that an examination or opinion is necessary for those purposes.  First, the matter of the Veteran's entitlement to a higher schedular rating is no longer on appeal.  The portion of the Board's July 2015 decision that denied a higher rating on a schedular basis was left undisturbed by the Court's March 2016 order and remains final.  Second, the schedular rating criteria already account for impairment of speech recognition in the presence of background noise.  

On this latter point, the Board notes that the rating criteria for hearing loss were last revised in 1999.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 64 Fed. Reg. 25,200 (May 11, 1999).  In formulating the revisions, VA relied on review studies carried out by the Veterans Health Administration's (VHA's) Audiology and Speech Pathology Service to develop criteria that took into account patterns of hearing impairment that were such that speech discrimination tests may not accurately reflect the severity of the impaired communicative functioning experienced, even with the use of hearing aids, or that otherwise caused an extreme handicap in the presence of any environmental noise and could often not be overcome by the use of hearing aids.  Id.  See also Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17,295, 17,296 (Apr. 12, 1994) (proposed rule).

VHA found through its clinical studies that when certain patterns of hearing impairment were present, a speech discrimination test conducted in a quiet room with amplification of the sounds did not always reflect the extent of impairment experienced in the ordinary environment.  64 Fed. Reg. at 25,203.  The provisions of 38 C.F.R. § 4.86(a) and (b), and the decibel threshold requirements for application of Table VIA, were promulgated based on VHA's findings and recommendations.  The intended effect of the revisions was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. at 17,296.  As such, the functional impairment due to hearing loss that is compounded by background or environmental noise is contemplated by the schedular criteria, and a separate or special examination and/or opinion aimed at assessing the impact of background noise is not required.  See also Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (upholding VA's policy of conducting audiometry testing in a sound-controlled room in the absence of any expert medical evidence demonstrating that an alternative testing method exists and is in use by the general medical community).

That said, the Board finds that there is reason to have the Veteran examined.  In July 2016, after the Court remanded this case to the Board, the Veteran reported that he suffered from additional symptoms of pain, discomfort, and roaring in his ear, with associated nausea and vomiting.  Significantly, the record reflects that the hearing loss for which he is service connected is at least in part conductive in nature.  See Dorland's Illustrated Medical Dictionary 825 (defining conductive hearing loss as loss in auditory acuity caused by a "defect of the sound conducting apparatus, i.e., of the external auditory canal or middle ear").  Under the circumstances, the Board finds that the Veteran should be examined for purposes of determining whether the symptoms he has described are attributable to same pathology as his service-connected hearing loss.

Prior to obtaining that examination, efforts should be made to ensure that any relevant, outstanding records of treatment have been obtained.  A VA clinical entry dated February 18, 2015, makes reference to additional reports of care for asymmetrical hearing loss (and facial swelling) by a Dr. Cannon which-while apparently scanned to Vista-are not of record in the electronic claims file.  Updated records of VA treatment should also be procured.

After completing the requested development, the AOJ should review the evidence in its totality for purposes of determining whether referral for extraschedular consideration in warranted, pursuant to 38 C.F.R. § 3.321(b)(1) and the Court's decision in Thun.  If it is, the case should be so referred and the resulting determination associated with the record prior to readjudication.

For the reasons stated, this case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide a release for relevant records of treatment from Dr. Cannon, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal, to include any records of surgery that may have been performed on the left ear.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his attorney should be notified.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, as well as copies of the reports of care by Dr. Cannon, referenced in a clinical entry dated February 18, 2015, as having been scanned to Vista.  Follow the procedures set forth in 38 C.F.R. § 3.159 with respect to requesting records from Federal facilities.  The evidence obtained should be associated with the record.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA ear, nose, and throat examination. The examination should be performed by an otolaryngologist, if feasible.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's complaints of pain, discomfort, and roaring in his left ear, and any associated nausea and vomiting, are attributable to same pathology as his service-connected left ear hearing loss (which has been described as at least partially conductive in nature), or whether they are more likely attributable to another cause.

A complete medical rationale for all opinions expressed must be provided.

4.  Thereafter, review the evidence in its totality for purposes of determining whether referral for extraschedular consideration is warranted, pursuant to 38 C.F.R. § 3.321(b)(1) and the Court's decision in Thun.  If it is, the case should be so referred and the resulting determination from the Under Secretary for Benefits or the Director of the Compensation Service associated with the record.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his attorney should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran and his attorney have been given an opportunity to respond to the SSOC, the record should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

